WODETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau] in view of JP 63001949A [hereinafter JP], Smolders (U.S. 20080111029), JP H07280767A [hereinafter JPH] and LeNeel.
For claims 1, 4, 5: Deniau discloses in Fig. 1 a device comprising a relative humidity (Abstract) measuring device/ sensor 114 [0016], [0019] a temperature sensor 102 [0018], the humidity measuring device comprising: an elevation obtaining unit/ GPS 110 configured to obtain elevation of a point where the humidity measuring device is located; and a barometric pressure calculating unit ECU 104 [0019] configured to calculate barometric pressure at the point on a basis of the elevation obtained by the elevation obtaining unit/ GPS/ map 110 (For claim 4).
Deniau does not explicitly teach the limitations including  “the humidity measuring unit configured to measure relative humidity; a humidity correcting unit configured to correct the relative humidity on a basis of result of calculation of the barometric pressure; and an output unit configured to output the relative humidity corrected by the humidity correcting unit, wherein the barometric pressure calculating unit calculates the barometric pressure at the point on a basis of a barometric pressure information of a reference position, as stated in claim 1.
          JP  teaches that calculating the dew point temperature of the open air is done from relative humidity corrected on the basis of the temperature and atmospheric/ barometric pressure of the open air, i.e., that the relative humidity could be corrected on the basis of the atmospheric/ barometric pressure. This would suggest having a device/ unit/ computer to perform the corrections.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to correct the relative humidity based on the basis of the barometric measurements, because barometric/ atmospheric pressure and the humidity are known to be functionally related, thus, correcting the atmospheric pressure in the calculation, the humidity data could also be accurate.
         For claims 1, 2:  Smolders teaches [0024] that QNH value indicates the actual atmospheric/ barometric pressure at a selected location by having as reference pressure the pressure at mean sea level (For claim 2), thus, selected reference location.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to modify the device, so as to select a reference barometric pressure position, in order to determine a correct barometric pressure by comparing to the reference, as it is very well known in the art.
          JP discloses a display device 7 is driven by a digital signal to display/ output the corrected relative humidity Hc.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to output the corrected relative humidity on a display, so as to make it available to the operator and enable the operator to take necessary actions.
For claims 1, 7: Denieu  teaches to determine the relative humidity. Deniau does not explicitly teach a relative humidity measuring unit/ sensor.
LeNeel teaches an ambient relative humidity sensor/ unit based on measuring capacity [0040]. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a capacitive humidity sensor, as very well known in the art, because both, the humidity sensing means of Deniau, would perform the same function, of sensing humidity, if one is replaced with another. 
For claim 6: It is very well known to incorporate a GPS in a car navigation system. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to incorporate the GPS in the navigation system of the vehicle, as very well known in the art, so as to have all necessary vehicle data and map on the same compact display.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau et al. (U.S. 20160176246) [hereinafter Deniau], JP, Smolders, JPH and LeNeel, as applied to claims above, and further in view of EP 3128318A1 [hereinafter EP].
Deniau, JP, Smolders, JPH and LeNeel disclose the device as stated above.
They do not explicitly teach the limitations of claim 3.
EP teaches to measure a dew point (temperature) in a car cabin.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to sense a dew point temperature of the car cabin, so as to enable the operator to provide a comfortable air conditioning in the cabin.
Claims 8-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau in view of JP, Smolders, JPH, DE 102011084278A1 [hereinafter DE] and LeNeel.
Deniau discloses in Fig. 1 a device comprising a relative humidity (Abstract) measuring device/ sensor 114 [0016], [0019] a temperature sensor 102 [0018], the humidity measuring device comprising: an elevation obtaining unit/ GPS 110 configured to obtain elevation of a point where the humidity measuring device is located; and a barometric pressure calculating unit ECU 104 [0019] configured to calculate barometric pressure at the point on a basis of the elevation obtained by the elevation obtaining unit/ GPS/ map 110.
Deniau does not explicitly teach the limitations including  “the humidity measuring unit configured to measure relative humidity; a humidity correcting unit configured to correct the relative humidity on a basis of result of calculation of the barometric pressure; and an output unit configured to output the relative humidity corrected by the humidity correcting unit, wherein the barometric pressure calculating unit calculates the barometric pressure at the point on a basis of a barometric pressure information of a reference position, as stated in claim
          JP teaches that calculating the dew point temperature of the open air is done from relative humidity corrected on the basis of the temperature and atmospheric/ barometric pressure of the open air, i.e., that the relative humidity could be corrected on the basis of the atmospheric/ barometric pressure. This would suggest having a device/ unit/ computer to perform the corrections.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to correct the relative humidity based on the basis of the barometric measurements, because barometric/ atmospheric pressure and the humidity are known to be functionally related, thus, correcting the atmospheric pressure in the calculation, the humidity data could also be accurate.
          Smolders teaches that QNH value indicates the actual atmospheric/ barometric pressure at a selected location by having as reference pressure the pressure at mean sea level of the selected location.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to modify the device, so as to select a reference barometric pressure position, in order to determine a correct barometric pressure by comparing to the reference, as it is very well known in the art.
          JP discloses a display device 7 is driven by a digital signal to display/ output the corrected relative humidity Hc.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to output the corrected relative humidity on a display, so as to make it available to the operator and enable the operator to take necessary actions.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to correct the humidity based on the basis of the barometric measurements, because barometric/ atmospheric pressure and the humidity are known to be functionally related, thus, correcting the atmospheric pressure in the calculation, the humidity data could also be accurate. 
It is very well known to incorporate a GPS in a (car) navigation system. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to incorporate the GPS in the navigation system of the vehicle, as very well known in the art, so as to have all necessary vehicle data and map on the same compact display. 
Deniau does not explicitly teach a dew point temperature calculating unit configured to calculate dew point temperature by using the relative humidity corrected by the humidity correcting unit and the temperature measured by the temperature measuring unit. 
DE discloses a device in the field of applicant's endeavor (vehicle/ car) teaches to calculate a dew point temperature Tsub dew based on the air temperature Tsub in a car and the corrected relative humidity RH sub correct (see step S6). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to calculate the dew point temperature based on the corrected relative humidity temperature, so as to achieve more accurate results of measurements.
Denieu  teaches to determine the relative humidity. Deniau does not explicitly teach a relative humidity measuring unit/ sensor.
LeNeel teaches an ambient relative humidity sensor/ unit based on measuring capacity [0040]. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a capacitive humidity sensor, as very well known in the art, because both, the humidity sensor of Deniau and CN and LeNeel, would perform the same function, of sensing humidity, if one is replaced with another. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau, JP, Smolders, JPH, DE and LeNeel, as applied to claim 8 above, and further in view of EP3128318A1 [hereinafter EP]. 
Deniau, JP, Smolders, JPH, DE  and LeNeel disclose the device as stated above. 
They do not explicitly teach the limitations of claim 10. 
EP teaches to measure a dew point (temperature) in a car cabin. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to sense a dew point temperature of the car cabin, so as to enable the operator to provide a comfortable air conditioning in the cabin. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau, JP, Smolders, JPH, LeNeel and  DE, as applied to claim 8 above, and further in view of EP 2246208 A2 [hereinafter EP2].
Deniau, JP, Smolders, JPH, LeNeel and DE disclose the device as stated above.
They do not explicitly teach the limitations of claim 15.
EP2 discloses a device in the field of applicant’s endeavor and teaches a glass/ windshield temperature sensor for sensing glass temperature and defogging control based on a dew point temperature obtaining/ calculating, so as to prevent moisture or condensation development on the glass.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, so as to sense a glass temperature and determine a dew temperature, so as to enable the controller to control defogging which is very important for visibility, as well Known in the art.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau, JP, Smolders, JPH and LeNeel, as applied to claim 8 above, and further in view of Martin (U.S. 20170337745). 
Deniau, JP, Smolders, JPH, LeNeel disclose the device as stated above. 
They do not explicitly teach the limitations of claim 15. 
Martin teaches [0125] that there are a variety of methods of calibrating a barometer (barometric measurement unit) such as, but not limited to: using the device's current location to locate the nearest weather stations/ mapping and interpolate/extrapolate a mean sea level (reference position) atmospheric/ barometric pressure at the current location.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use a weather station data/ mapping to obtain a reference position barometric pressure, so as to compare the obtained barometric pressure to the reference one, in order to obtain more accurate results of measurement by comparing data to the reference data, and then correcting the measurement data relative to the reference data, as well known in the art.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deniau, JP, Smolders, JPH and LeNeel and DE, as applied to claim 8 above, and further and further in view of Martin (U.S. 20170337745). 
Deniau, JP, Smolders, JPH, LeNeel and DE disclose the device as stated above. 
They do not explicitly teach the limitations of claim 15. 
Martin teaches [0125] that there are a variety of methods of calibrating a barometer (barometric measurement unit/ barometric data) such as, but not limited to: using the device's current location to locate the nearest weather stations/ mapping and interpolate/ extrapolate a mean sea level (reference position) atmospheric/ barometric pressure at the current location.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use a weather station data/ mapping to obtain a reference position barometric pressure, so as to compare the obtained barometric pressure to the reference one, in order to obtain more accurate results of measurement by comparing data to the reference data, and then correcting the measurement data relative to the reference data, as well known in the art.
WO 2018225986A1 states that “the reason for calculating the barometric pressure data is that the value of air pressure varies depending on the altitude measured. Therefore, the sea level correction process is required”. In other words, in order to obtain a correct barometric pressure, the sea level barometric pressure should be known/ determined/ obtained for comparison/ calibration. 
[AltContent: rect]


Venkatraman et al. (U.S. 20140323160) teaches in para [0027]: ”… it may be useful to determine a barometric pressure and/or altitude of the mobile device. For example, one or more barometric pressure measurements may be obtained, such as at an associated barometric pressure sensor, and may be converted to altitude using any suitable computation or technique. Computing an altitude of a mobile device from barometric pressure measurements, however, may be unreliable or less useful since, at times, a mobile device may not be capable of determining a reference pressure with respect to a particular indoor or like area of interest by itself. In this context, a reference pressure may refer to a baseline sea level (reference position) pressure that may, for example, account for current or local weather or environmental conditions. In some instances, a reference pressure may be representative of or be equivalent to an air pressure at mean sea level (MSL), such as defined in terms of the properties of the International Standard Atmosphere (ISA), for example. Because a reference pressure may vary depending on local conditions (e.g., air temperature, density, etc.), at times, it may be difficult to correlate a barometric pressure and/or altitude of a mobile device with a particular floor within a multi-story indoor or like environment. Accordingly, it may be desirable to develop one or more methods, systems, or apparatuses that may implement more effective or efficient indoor location or navigation techniques, which may include resolving or determining a particular portion of an interior area, such as a particular floor on which a mobile device is located, for example.
Otto et al. (U.S. 8938210)66) The barometer 621 is any device that is capable of determining barometric pressure. Thus, the barometer 621 obtains barometric pressure measurement, e.g., air pressure measurement, and the control logic 602 can calculate the user's location in reference to the user's height above sea level. Such calculated height may be stored in the user data.

Response to Arguments
Applicant's arguments filed 08/16/22 have been fully considered but they are not persuasive.
Applicant states that Deniau teaches that determining/ calculating of the barometric pressure is based on the relative humidity. This argument is not persuasive because this is a possibility but it is not necessary. See [0019] The ECU 104 also determines the atmospheric pressure is made based on the ambient temperature, the vehicle elevation (via GPS or altitude indication via web sites as Google Earth) and if available a relative humidity indication.
Applicant states that Deniau determines relative humidity and barometric pressure outside the vehicle. This argument is not persuasive because the particular relative humidity, i.e., inside/ outside has not been claimed. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices, Inc. 7 USPQ 1064. 

Applicant states that Deniau does not teach correcting the barometric pressure by the humidity correcting unit. 
This argument is not persuasive because the combination of the references teaches this limitation. The combination of references would imply that the device would have a function of correcting the relative humidity on the basis of the barometric pressure. The newly sited references would cover the newly added limitations. See 103 rejections above.
Applicant states that Deniau does not teach the limitation including that barometric pressure is determined on the basis of the elevation obtained by the elevation obtaining unit.
This argument is not persuasive because: A) Deniau teaches to obtain an elevation where the vehicle is located. This would imply that the barometric pressure is obtained at the same location. B) Furthermore, Deniau states in para  [0011] “In the present approaches, a determination of the atmospheric pressure is made based on the ambient temperature, the vehicle elevation (via GPS) or altitude”. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoki et al. (U.S. 7900464) [hereinafter Aoki] Aoki teaches to measure air relative humidity temperature by a sensor 17 inside a car passenger compartment, as shown in Fig. 1, based on a capacitive/ capacitance sensor. 
Sexton (U.S. 4512191) It is further contemplated that the switch point for  adjustability of the humidistat may range from 0% to 70% relative humidity depending on the end utilization of the air and that the pressure range in which the air purification monitor may function, depending upon the materials employed and the testing conditions, may range from 0 to 5,000 p.s.i.g.
JP 63001949ATo alarm the freezing of a rod surface with high reliability regardless of the elevation of the area and to achieve miniaturization and wt. reduction, by calculating the dew point temp. of the open air from relative humidity correction on the basis of the temp. and atmospheric pressure of the open air.
Chun et al. (U.S. 20140174175) [0060] The server 200 receives values of the atmospheric pressures at sea level from a plurality of weather stations 300 located in different positions as the reference atmospheric pressures. Further, when the reference atmospheric pressure is requested from the terminal 100, the server 200 transmits one or more reference atmospheric pressures corresponding to position information of the terminal received from the terminal and position information on the weather stations where the one or more reference atmospheric pressures are measured to the terminal 100.
Ashley (U.S. 5402116) Abstract: “ Systems are provided to derive a value of barometric pressure at a defined location in the atmosphere at a computed geometric height. By using the geometric height in a look-up table of pressure/height values representing a standard atmospheric profile, atmospheric deviation data indicative of the difference between measured and reference pressures at that  atmospheric location (C) is derived. Ground-based interrogators (10,20) located at spaced positions are used to initiate response signals from airborne transponders commonly installed in transient aircraft (C). Using resulting range data based on round-trip timing differences in signals sent to (12,16) and received from (16,14) the airborne transponder (C), geometric analysis and computation is used (18) to determine the geometric height of the transponder representing a specific atmospheric location. The height, together with barometric pressure data transmitted by the airborne transponder, are used (28) for the look-up of reference pressure data and derivation of atmospheric deviation data for that atmospheric location. Systems and methods provide such data for inflight altimeter calibration, height determination, atmospheric pressure profile development, weather forecasting, transponder calibration and other purposes”.
KR 20180073465A A particular embodiment of the present invention is directed to a method associated with radiosonde, the method comprising at least measuring atmospheric pressure and humidity at various elevations, measuring or estimating the temperature of the humidity sensor, Wherein the relative humidity value is corrected based on the correction factor and wherein the correction factor is a function of pressure, humidity sensor temperature and relative humidity, such that when the pressure decreases, the humidity value changes. 
Baker, III (U.S. 20090225073) [hereinafter Baker] teaches a weather map showing barometric pressure [0003].
WO 2018225986A1 states that “the reason for calculating the barometric pressure data is that the value of air pressure varies depending on the altitude measured. Therefore, the sea level correction process is required”. In other words, in order to obtain a correct barometric pressure, the sea level barometric pressure should be known/ determined/ obtained for comparison calibration.
Venkatraman et al. (U.S. 20140323160) teaches in para [0027]: ”… it may be useful to determine a barometric pressure and/or altitude of the mobile device. For example, one or more barometric pressure measurements may be obtained, such as at an associated barometric pressure sensor, and may be converted to altitude using any suitable computation or technique. Computing an altitude of a mobile device from barometric pressure measurements, however, may be unreliable or less useful since, at times, a mobile device may not be capable of determining a reference pressure with respect to a particular indoor or like area of interest by itself. In this context, a reference pressure may refer to a baseline sea level (reference position) pressure that may, for example, account for current or local weather or environmental conditions. In some instances, a reference pressure may be representative of or be equivalent to an air pressure at mean sea level (MSL), such as defined in terms of the properties of the International Standard Atmosphere (ISA), for example. Because a reference pressure may vary depending on local conditions (e.g., air temperature, density, etc.), at times, it may be difficult to correlate a barometric pressure and/or altitude of a mobile device with a particular floor within a multi-story indoor or like environment. Accordingly, it may be desirable to develop one or more methods, systems, or apparatuses that may implement more effective or efficient indoor location or navigation techniques, which may include resolving or determining a particular portion of an interior area, such as a particular floor on which a mobile device is located, for example.
Otto et al. (U.S. 8938210)66) The barometer 621 is any device that is capable of determining barometric pressure. Thus, the barometer 621 obtains barometric pressure measurement, e.g., air pressure measurement, and the control logic 602 can calculate the user's location in reference to the user's height above sea level. Such calculated height may be stored in the user data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855    
August 23, 2022